FILED
                                                                                              6/8/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                     Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CHRISTOPHER HENRY RABORG TR ,                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 20-176 (UNA)
                                              )
CANTOR FITZGERALD FINANCIAL                   )
CORPORATION et al.,                           )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

        Upon its initial review of the prolix complaint filed pro se, ECF No.1, the Court

determined that the pleading failed to satisfy the requirements of Rule 8(a) of the Federal Rules

of Civil Procedure, observing, among other flaws, that the plaintiff had “provided so much

material that neither the Court nor Defendants reasonably can be expected to identify [the]

claims.” Mem. and Order, ECF No. 6. The Court granted the accompanying motion to proceed

in forma pauperis (IFP) and permitted the filing of an amended complaint. Now before the

Court is the First Amended Complaint, ECF No. 7, which identifies the plaintiff as “an

irrevocable express trust” that is “represented by CHRISTOPHER HENRY RABORG TR,

(“TRUSTEE”).” Id. ¶ 1 (capitalization in original). In light of this clarification, the Court is

compelled to dismiss the case.

       “In all courts of the United States the parties may plead and conduct their own cases

personally or by counsel[.]” 28 U.S.C. § 1654. As an artificial entity, a trust cannot proceed in

federal court without licensed counsel. See Fromm v. Duffy as Tr. of Gary Fromm Family Tr.,

No.19-cv-1121, 2020 WL 109056, at *4 (D.D.C. Jan. 9, 2020) (noting that “[c]ourts have

interpreted [§ 1654] to preclude a non-attorney from appearing on behalf of another person or an

                                                  1
entity such as a corporation, partnership, or trust”); see also Casares v. Wells Fargo Bank, N.A.,

No. 13-cv-1633, 2015 WL 13679889 at *2 (D.D.C. May 4, 2015) (a “plaintiff, who is proceeding

pro se, cannot represent the trust in federal court, even as the trustee, as he is not a licensed

attorney”) (citing Hale Joy Trust v. Comm'r of IRS, 57 Fed. App’x. 323, 324 (9th Cir. 2003);

Knoefler v. United Bank of Bismark, 20 F.3d 347, 348 (8th Cir. 1994)). In addition, an artificial

entity cannot proceed under the in forma pauperis statute, which provides:

               Subject to subsection (b) [governing prisoner actions], any court of
               the United States may authorize the commencement, prosecution or
               defense of any suit, action or proceeding, civil or criminal, or appeal
               therein, without prepayment of fees or security therefor, by a person
               who submits an affidavit that includes a statement of all assets such
               [person] possesses . . . . Such affidavit shall state the nature of the
               action, defense or appeal and affiant’s belief that the person is
               entitled to redress.

28 U.S.C. § 1915(a)(1) (emphases added). The Supreme Court has interpreted that provision as

applying “only to individuals” or “natural persons,” not “artificial entities.” Rowland v.

California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-07 (1993).

Accordingly, plaintiff’s IFP status will be revoked and this case will be dismissed. A

memorializing order will issue separately.



                                               SIGNED:  EMMET G. SULLIVAN
                                               UNITED STATES DISTRICT JUDGE
DATE: June 8, 2020




                                                   2